Conlan, J.
We are satisfied, on examination, that the defendant should be allowed to serve his proposed amended answer. The order appealed from will be modified so as to allow defendant to serve his' answer within five days from the entry of an order on this decision on the payment of taxable costs to date, together with ten dollars costs of this motion, at the same time stipulating that the cause retain its place on the calendar and be tried when reached. Otherwise, order appealed from affirmed and costs of this appeal, in either event, to respondent.
Fitzsimons, Ch. J., and Hascall, J., concur.
Order modified, and as modified, affirmed; with costs.